MORROW, Presiding Judge.
Unlawfully carrying a pistol is the offense; penalty assessed at a fine of $100.00.
No statement of facts or bills of exception are found in the record.
In the motion for new trial, appellant sets up what he claims to be newly discovered evidence. In order to intelligently pass upon the merits of the claim that new evidence has been discovered which would probably have produced a different result if present at the time of the trial, it would be necessary that this, court know what evidence was heard upon the motion. In the absence of a statement of the facts, this court is not in a position to appraise the merits of the contention mentioned.
Misconduct of the jury is also set up in the motion for new trial. The alleged misconduct consists of the averment in the motion that the jury discussed the fact that the appellant was engaged in the loan business and had been guilty of reprehensible acts in his loans; that the acts of the jurors constituted misconduct and disclosed that appellant did not have a fair trial.
It is also averred that there was some discussion in the jury room that appellant had on a previous oecásion been charged with an offense similar to the present and that fact was proved upon the trial. This recital is verified by the affidavit of the appellant, but is not supported by the testimony of any of the jurors or any one else. It seems to be a mere conclusion of the appellant. He manifestly was not present during the deliberation of the jury, and, the trial court having approved the verdict, this court would not be in a position to overturn it.
The judgment is affirmed.

Affirmed.